Citation Nr: 1453729	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-20 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site in Clarksville, Tennessee


THE ISSUE

Entitlement to a Government-furnished headstone or grave marker for the Veteran.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel








INTRODUCTION

The Veteran served on active duty with the Department of the Army from October 1966 to March 1968, at which time he died from wounds sustained during hostile ground action in Vietnam.  His service medals and decorations include the Bronze Star Medal with First Oak Leaf Cluster for heroism, Purple Heart medal, Good Conduct Medal, and the Combat Infantryman Badge.  The appellant is the Veteran's surviving sister.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decisional letter of the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site, in Clarksville, Tennessee.


FINDING OF FACT

The Veteran died in March 1968, and is buried in a private cemetery in a grave currently marked by a privately purchased headstone or marker.



CONCLUSION OF LAW

The legal criteria for establishing entitlement to a Government-furnished grave marker for the Veteran are not met.  38 U.S.C.A. § 2306 (West 2002); 38 C.F.R. § 38.631 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

 The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This claim is limited to statutory interpretation.  Therefore, the notice provisions of VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


II.  Legal Criteria and Analysis

The Veteran had qualifying service during the Vietnam War and died in March 1968 from wounds received during hostile ground action.  The appellant is the Veteran's sister.   In September 2011, the appellant filed a VA Form 40-1330, Application for Standard Government Headstone or Marker on which she noted that the Veteran's grave is located at North Gilead Cemetery (a search conducted by the NCA for the Veteran on the website, www.findagrave.com, confirms that he died in March 1968 and is buried in that private cemetery).  The appellant seeks a VA-furnished marker for the Veteran's grave.  

Any person classified as a "veteran" is eligible for burial in a national cemetery. 38 U.S.C.A. § 2402 (West 2002); 38 C.F.R. § 38.620(a) (2014).   A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."   38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2014). 
VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633.   Under 38 U.S.C.A. § 2306(a), the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age. 

Historically, in December 2001, Congress passed the Veterans' Education and Benefits Expansion Act of 2001, Public Law 107-103.  Prior to the passage of this Act, VA was restricted from furnishing a marker for an already marked grave. However, Section 2306 of Title 38, United States Code, was amended pursuant to Public Law 107-103, Title V, Section 502, by adding subsection (d)(1), which established a five-year pilot program that directed VA to furnish an appropriate headstone or marker for the graves of eligible veterans buried in private cemeteries, regardless of whether the grave was already marked with a privately purchased marker.  This amendment was specifically noted to apply with respect to markers for the graves of individuals who died on or after the date of the law's enactment, which was December 27, 2001.   It was further indicated that the authority to furnish such a marker expired on December 31, 2006.  Under the Dr. James Allen Veteran Vision Equity Act of 2007, Public Law 110-157, however, Section 2306(d) was amended again, and the authority to provide a Government-furnished headstone or marker for privately marked graves of eligible veterans interred in private cemeteries became permanent.   Furthermore, Section 203(b) of Public Law 110-157 made the second marker benefit retroactive to November 1, 1990, and allowed VA to provide a headstone or marker for the graves of individuals who died on or after that date, regardless of whether the grave was already marked with a privately-purchased headstone or marker.

Accordingly, as the law currently stands, under 38 U.S.C.A. § 2306(d), the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located. 

Pursuant to the corresponding regulatory provisions of 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402(4), (5) , or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located.  38 C.F.R. § 38.631(a), (b) (2014). 

The Board does not dispute that the Veteran was eligible for burial in a national cemetery, and instead was buried in a private cemetery.   However, the evidence shows that he died in 1968, approximately 22 years prior to the delimiting date of November 1, 1990, for a second headstone/grave marker.  The Board concludes that eligibility for a Government-furnished headstone or grave marker under the criteria set forth in 38 U.S.C.A. § 2306 and 38 C.F.R. § 38.631 has not been established in this case.

In her July 2012 VA Form-9, the appellant noted that she appealed the claim because she was issued a marker for her veteran-father's already marked grave and he also died prior to November 1990.  The Board is unaware of the exact circumstances regarding the issuance of her father's grave marker, and to the extent that a VA-issued grave marker was provided to her pursuant to an award granted by the Board, it is noted that Board decisions are non-precedential; previous decisions have no bearing on the outcome of this case.  See 38 C.F.R. § 19.5 (listing the criteria governing the disposition of Board decisions).

The Board acknowledges the sympathetic nature of the appellant's claim, particularly given the Veteran's heroic service, and notes that the honoring and memorializing of our Nation's veterans is a central tenet of VA's mission.  The Board, however, has no authority to award benefits not authorized by law, regardless of meritorious service.  See 38 U.S.C.A. §§ 511, 7104; see Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (VA cannot "extend...benefits out of sympathy for a particular veteran" and further noting that a law that is plain is binding, and leaves nothing for interpretation.  The Court and VA must give effect to congressional intent.).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).  

In sum, the applicable law states that if a veteran is buried in a private cemetery and the grave is already marked by a headstone or marker furnished at private expense, then VA can furnish another Government headstone or marker for the grave of the veteran only if the decedent died on or after November 1, 1990.  38 U.S.C.A. § 2306(d) ; 38 C.F.R. § 38.631(a), (b).  Because the Veteran's death was prior to the date authorized by law, the Board finds that the VA may not provide a Government-issued headstone or grave marker to the appellant for placement on his grave. 
This is a case where the law is dispositive.   Given the foregoing, the appellant's claim must be denied based on the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


